979 F.2d 849
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Garrison Emanuel WINSTEAD, Defendant-Appellant.
No. 92-6888.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 2, 1992Decided:  November 23, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.
Garrison Emanuel Winstead, Appellant Pro Se.
John F. Kane, Roger T. Williams, Office of the United States Attorney, Norfolk, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Garrison Emanuel Winstead appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Winstead, Nos.  CR-77-20, CA-92-393 (E.D. Va.  July 21, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED